DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s amendment filed on 12/21/2020 has been received and entered into record and considered. 
The following information provided in the amendment affects the instant application:

Claims 1-112 and 131 have been cancelled.

Claims 112-130 and 132-133 are pending and under examination.

The current application has been transferred to examiner Jacob Cheu for prosecution. 

The rejection on Claims 113-130 and 132-133 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn due to removal from the claim. 

The rejection on Claims 113-130,132 under 35 U.S.C. 102(a)(1)) as being anticipated by Anderberg et al., (WO 2012/048082) is withdrawn because Anderberg did not disclose or suggest measuring species follistatin-related protein 3 (FSTL3), particular with the specific amino acid residue 27-263 area of SEQ ID No. 1 (matured secreted form). However, the Andeberg reference can still be used based on cathepsin B for diagnosis purpose (see below).

Accordingly, the rejection on Claims 113-119, 124-128, 133 under 35 U.S.C. 103 as being unpatentable over Anderberg et al., (WO 2012/048082).in view of Magistroni et al (J. 

Accordingly, the rejection on Claims 120-123, 129-130,132 under 35 U.S.C. 103 as being unpatentable over Anderberg et al.,  Magistroni et al and Uniprot as appled to claims 113 and 124 in further view of Kadowaki et al (US 20130143748) is also withdrawn. 

The species of follistatin related protein 3 (FSTL3) is free of prior art and allowable. A search on the next species, i.e. cathepsin B, the Office has found out prior art pertinent to the invention (see below).

Claim Objections
Claim 113 is objected to because of the following informalities:  please spell full name of RIFLE I and F.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 113-123 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Anderberg (WO2012/048082; equivalent to US 20120231476; Office would use US equivalent for citation).

Anderberg et al teach that the kidney injury biomarker, such as cathepsin B can be used for monitoring deterioration or improvement of renal function and predicting whether the subjects is at an increased risk for an even, such as persistant RIFLE I or R, for example requiring renal replacement therapy i.e. hemodialysis….etc [0015](See Table 7 and claim 1) (instant claims 114, 125) (section 009, 0015, 0036-38, 0115, 0138-139). 

In terms of persistent, applicants defines ["Persistent" indicates those patients whose minimum RIFLE stage during a period of 24, 48 or 72 hours is failure (F) where the persistence period can start from the time of sample collection to 24, 48, 72, 96 or 168 hours after sample collection (see section 0208). 
"Future persistence" as used herein refers to an existing acute renal injury that will continue for a period selected from the group consisting of 21 days, 14 days, 7 days, 5 days, 96 hours, 72 hours, 48 hours, 36 hours, 24 hours, and 12 hours (See section 0403).
Cathepsin B in Table 7 shows different time period, e.g. 0 and 24 h, which also falls into the definition (See Table 7). Note, the sequence of cathepsin B encompasses different fragments as recited, i.e. 18-79, 80-333, 80-126, 129-133, 334-339 of SEQ ID NO.2 because the wording “comprising”. 
In addition Anderberg et al teach the risk for an event can occur within 7 days, within 48 h, within 24h [0023] (instant claims 115-118) .  Anderberg et al teach follistatin has an elevated 

				      Conclusion

3.	Claims 124-130, and 133 are allowable because no prior art teaches or fairly suggests using FSTL3 as a biomarker for monitoring risk injury failure loss end stage renal disease (RIFLE). The closest prior art is the Anderberg reference (see above) where Anderberg merely teaches using the follistatin, not specific follistatin related protein 3 (FSTL3) having the specific residue of 27-263 of SEQ ID No. 1. 

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGHWA J CHEU whose telephone number is (571)272-0814. The examiner can normally be reached 8 am to 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 5712720824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHANGHWA J CHEU/Primary Examiner, Art Unit 1641